DETAILED ACTION
       Response to Amendment

The reply filed 03/17/2021, has been entered. Claims 2-21pending in the application.
Specification objections are withdrawn in light of amendments/remarks.
Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and
accepted by the office.

   Allowable Subject Matter
1.	Claims 2-21 are allowed. The following is an Examiner's statement of reasons for
allowance:
Independent claim 2 of the present application teaches, for example, “A buffer circuit for a memory comprising: a primary interface to receive row address information and column address information for a given data transfer operation; a match circuit to compare the received row address information to stored failure row address information, the match circuit to compare the received column address information to stored failure column address information; and a gating circuit to maintain a state of a matching row address identified by the match circuit during the compare of the received column address information to the stored failure column address information”.
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a match circuit to compare the received row address information to stored failure row address information, the match circuit to compare the received column address information to stored failure column address information; and a gating circuit to maintain a state of a matching row address identified by the match circuit during the compare of the received column address information to the stored failure column address information”. Consequently, claim 1 is allowed over the prior arts.
Independent claims 10 and 14 include similar limitations of independent claim 1, therefore is allowed for similar reasons.
Dependent claims depend from allowable independent claims and inherently include
limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                         Conclusion                                      
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112